Exhibit 10.20

 

Star Group, L.P.

9 West Broad Street, Suite 310

Stamford, CT 06902

  

Entered into June 19, 2019.  Effective as of March 18, 2019.

 

Mr. Jeffrey M. Woosnam

Star Group, L.P.

9 West Broad Street, Suite 310

Stamford, CT  06902

 

Dear Jeff:

 

This agreement (this “Agreement”) confirms your compensation package and other
employment terms as Chief Executive Officer and President of Star Group, L.P.
and its subsidiaries (the “Partnership”) effective March 18, 2019. We are
pleased to offer you the following compensation package and other terms, the
levels and conditions of which will be in effect during your employment unless
otherwise modified by agreement between you and the Partnership.

1.Base Salary.  Your base annual salary commencing March 18, 2019 will be
$316,702 per year. You will be paid $13,195.92 semi-monthly subject to
withholding of all applicable taxes and benefit deductions.

2.Benefit Coverage.  You will be eligible to participate in the Partnership's
benefits plans in accordance with their terms and conditions.

3.Termination.  It is understood that your employment is at will and that either
party can terminate the relationship at any time. If the Partnership terminates
your employment for reasons other than for Cause, or you terminate your
employment for Good Reason, you will be entitled to a severance payment equal to
your base annual salary in the year of such termination (“Termination Severance
Payment”). Such amount shall be paid to you in a lump sum within 30 days after
the termination of your employment. In consideration of this offer you agree
that while you are an employee of the Partnership and for twelve months
thereafter, you will not compete with the Partnership nor become involved either
as an employee, as a consultant or in any other capacity, in the sale of heating
oil or propane on a retail basis. You agree that you will not reveal any
confidential information concerning the Partnership and that you will not
solicit nor seek to hire, employees of the Partnership during that time.

(a)Good Reason.  For purposes of this Agreement, “Good Reason” shall exist in
the event any of the following actions are taken without your consent:  (i) a
material diminution in your base salary, duties, responsibilities, or
authorities; (ii) a requirement that you report to an officer or employee other
than the board of directors of Kestrel Heat, LLC (the “Board”); (iii) a material
relocation more than 50 miles away from either your primary work location as of
the date of this Agreement or the Partnership’s corporate headquarters; or (iv)
any other action or inaction by the Partnership that constitutes a material
breach of its obligations under this Agreement.  To exercise your right to
terminate for Good Reason, you must provide written notice to the Partnership of
your belief that Good Reason exists within 90 days of the initial existence of
the condition(s) giving rise to Good Reason, and that notice shall describe the
condition(s) believed to constitute Good Reason.  The Partnership shall have 30
days to remedy the Good Reason condition(s).  If not remedied within that 30-day
period, you may terminate this Agreement; provided, however, that such
termination must occur no later than 180 days after the date of the initial
existence of the condition(s) giving rise to the Good Reason; otherwise, you
shall be deemed to have accepted the condition(s), or the Partnership’s
correction of such condition(s), that may have given rise to the existence of
Good Reason.

 



--------------------------------------------------------------------------------

 

 

(b)For purposes of this Agreement, “Cause” means (i) your commission, conviction
of, or plea of nolo contendere to, any felony or to any crime or criminal
offense involving acts of theft, fraud, embezzlement, or moral turpitude; (ii)
your abuse of alcohol or drugs in any manner which adversely affects the
performance of your duties in any material way; (iii) your failure or refusal to
comply with company policies and procedures as may be in effect from time to
time; (iv) malfeasance in the conduct of your duties, which shall include (A)
misuse or diversion of funds of the Partnership or its affiliates, (B)
embezzlement, (C) material misrepresentations or concealments on any written
reports submitted to the Partnership or its affiliates; (D) sexual or other
harassment of employees or third parties or any other violation of applicable
personnel policies; or (E) any other act or omission which the Board determines
in good faith is contrary to the best interests of the Partnership or its
affiliates and has materially harmed, or is likely to materially harm, the
interests of the Partnership or its affiliates, including their reputations.  If
the Board determines in good faith that a cure is possible and appropriate, the
Partnership will give you written notice of the acts or omissions constituting
Cause and no termination of your employment will be for Cause unless and until
you fail to cure such acts or omissions within 15 days following receipt of such
written notice.  If the Board determines in good faith that a cure is not
possible and appropriate, you will have no notice or cure rights before your
employment is terminated for Cause.

4.Change of Control.  If your employment with the Partnership is terminated for
any reason, other than by reason of your death, termination by the Board for any
reason other than for Cause, or termination by you for Good Reason, within a
period of 180 days following a Change of Control, you will be entitled to
receive from Petro Holdings Inc. a severance payment equal to two times your
base annual salary in the year of such termination plus two times the average
amount paid to you as a bonus and/or as profit sharing during the three years
preceding the year of such termination (“Change of Control Severance Payment”),
to be paid to you in a lump sum within 30 days after the termination of your
employment.  The term “Change of Control” shall mean the present equity owners
of Kestrel Heat, LLC and their affiliates collectively shall cease for any
reason to beneficially own equity interests having the voting power to elect at
least a majority of the members of the board of directors or other governing
board of the general partner of the Partnership or any successor entity to the
Partnership. For the avoidance of doubt, you will not be entitled to receive
both a Termination Severance Payment and a Change of Control Severance Payment.

5.Controlling Nature of this Agreement.  This Agreement shall be in addition to
any other agreements between you and the Partnership (or any affiliate of the
Partnership).  In the event of any conflict between this Agreement and any such
other agreement, the terms of this Agreement shall control.

6.Full Settlement.  The obligation to pay any Termination Severance Payment or
Change of Control Severance Payment hereunder is subject to receipt by the
Partnership of a waiver and release in form reasonably satisfactory to the
Partnership within 30 days after the termination date pursuant to which you will
acknowledge that any Termination Severance Payment or Change of Control
Severance Payment hereunder is in lieu of all claims against the Partnership and
its affiliates arising out of or relating to your employment and the termination
of your employment, excepting only compensation and benefits accrued to the date
of termination of employment.  In no way will you be obligated to seek other
employment or take any other action to mitigate the amounts payable to you
pursuant to this Agreement.

7.Miscellaneous.

(a)Successor.  This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and assigns.

(b)Waiver of Breach.  The waiver by either party of a breach of any provision of
this Agreement by the other party shall not be construed as a waiver of any
subsequent or continuing breach of the same provision or of any other provision
of this Agreement.

 

2



--------------------------------------------------------------------------------

 

 

(c)Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed to have been given when delivered by hand, or mailed by
first‑class certified mail, postage prepaid and return receipt requested, or by
facsimile transmission, electronic mail or sent by reputable overnight courier
addressed as follows:

If to Jeffrey Woosnam:

 

Star Group, L.P.

9 West Broad Street, Suite 310

Stamford, CT 06902

Attn: Jeffrey M. Woosnam

 

If to the Company:

 

Star Group, L.P.

9 West Broad Street, Suite 310

Stamford, CT 06902

Attn: Chief Financial Officer

 

With a copy to:

 

Thompson & Knight LLP

1722 Routh St., Ste. 1500

Dallas, Texas  75201

Attn: Ann Marie Cowdrey

Telephone No.: (214) 969-1221

Email: annmarie.cowdrey@tklaw.com

 

or, in each case, at such other address as may from time to time be specified to
the other party in a notice similarly given.

(d)Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to the conflicts of law principles thereof.

(e)Entire Agreement.  This Agreement contains the entire Agreement of the
parties and their affiliates relating to the subject matter hereof and
supersedes all prior Agreements, representations, warranties and understandings,
written or oral, with respect thereto.

(f)Validity.  If any term or provision of this Agreement or the application
thereof to any person, property or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
term or provision to persons, property or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

(g)Amendments, Miscellaneous, Etc.  Neither this Agreement, nor any term hereof,
may be changed, waived, discharged or terminated except by an instrument in
writing signed by the party against which such change, waiver, discharge or
termination is sought to be enforced.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.  The headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.

Please indicate your agreement with the foregoing by signing in the space
provided below.

 

3



--------------------------------------------------------------------------------

STAR GROUP, L.P.

 

 

 

By:/s/ Richard Ambury

Richard Ambury

Chief Financial Officer

 

 

AGREED:

 

 

 

/s/ Jeffrey M. Woosnam

Jeffrey M. Woosnam

 

